Fourth Court of Appeals
                                      San Antonio, Texas

                                 MEMORANDUM OPINION
                                          No. 04-19-00505-CV

    IN RE GUARDIANSHIP OF HORTENCIA T. VARA, AN INCAPACITATED PERSON

                                   Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: August 7, 2019

PETITION FOR WRIT OF MANDAMUS DENIED

           On June 20, 2018, Miguel Vara initiated the underlying guardianship proceeding by filing

an application for appointment as the temporary guardian of the person and estate of Hortencia T.

Vara. That application is apparently still pending. On June 27, 2018, Paul J. Tarski was appointed

attorney ad litem for Ms. Vara. On July 25, 2019, attorney Joshua L. Carpenter filed a petition for

writ of mandamus with this court in which he states he represents Ms. Vara. In the petition, Mr.

Carpenter asserts the trial court has abused its discretion by not dismissing the guardianship

proceeding for lack of jurisdiction. Mr. Carpenter asks this court to issue a writ of mandamus

compelling the respondent to vacate all void orders and dismiss the proceeding for lack of

jurisdiction.


1
  This proceeding arises out of Cause No. 14-19-00474-V, styled In the Guardianship of Hortencia T. Vara, An
Incapacitated Person, pending in the County Court, Uvalde County, Texas, the Honorable William R. Mitchell
presiding.
                                                                                      04-19-00505-CV


       The mandamus record does not contain an order by the trial court denying any motion to

dismiss. See TEX. R. APP. P. 52.3(k)(1)(A) (“The appendix must contain: (A) a certified or sworn

copy of any order complained of, or any other document showing the matter complained of . . . .”);

TEX. R. APP. P. 52.7(a) (“Relator must file with the petition: (1) a certified or sworn copy of every

document that is material to the relator’s claim for relief and that was filed in any underlying

proceeding; and (2) a properly authenticated transcript of any relevant testimony from any

underlying proceeding, including any exhibits offered in evidence, or a statement that no testimony

was adduced in connection with the matter complained.”). Because the mandamus record is not

sufficient for this court to review the actions of the trial court; the petition for writ of mandamus

is denied.

                                                  PER CURIAM




                                                -2-